                                          
                                                     

GUARANTY AND SECURITY AGREEMENT

DATED AS OF MARCH 5, 2009

AMONG

WESTELL TECHNOLOGIES, INC.,

WESTELL, INC.,

TELTREND LLC,

CONFERENCE PLUS, INC.

AND

THE OTHER PARTIES HERETO,

as Guarantors and Grantors,

AND

THE PRIVATEBANK AND TRUST COMPANY,

as the Lender

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

   Page

SECTION 1. DEFINITIONS.

1

SECTION 2. GUARANTY.

4

SECTION 3. GRANT OF SECURITY INTEREST.

7

SECTION 4. REPRESENTATIONS AND WARRANTIES.

7

SECTION 5. COVENANTS.

9

SECTION 6. REMEDIAL PROVISIONS.

15

SECTION 7. THE LENDER.

20

SECTION 8. MISCELLANEOUS.

21

 

 

 

i

 



--------------------------------------------------------------------------------

GUARANTY AND SECURITY AGREEMENT

THIS GUARANTY AND SECURITY AGREEMENT dated as of March 5, 2009 (this
“Agreement”) is entered into among WESTELL TECHNOLOGIES, INC., a Delaware
corporation (“Technologies”), WESTELL, INC., an Illinois corporation
(“Westell”), TELTREND LLC, a Delaware limited liability company (“Teltrend”) and
CONFERENCE PLUS, INC., a Delaware corporation (“CPI”, Technologies, Westell,
Teltrend and CPI being hereinafter collectively referred to as the “Borrowers”
and individually as a “Borrower”) and each other Person signatory hereto as a
Grantor (together with any other Person that becomes a party hereto as provided
herein, the “Grantors”) in favor of THE PRIVATEBANK AND TRUST COMPANY (the
“Lender”).

The Lender has agreed to extend credit to the Borrowers pursuant to the Credit
Agreement. The Borrowers are affiliated with each other and each other Grantor.
The proceeds of credit extended under the Credit Agreement will be used in part
to enable the Borrowers to make valuable transfers to each other and the other
Grantors in connection with the operation of their respective businesses. The
Borrowers and the other Grantors are engaged in interrelated businesses, and
each Grantor will derive substantial direct and indirect benefit from extensions
of credit under the Credit Agreement. It is a condition precedent to the
Lender’s obligation to extend credit under the Credit Agreement that the
Grantors shall have executed and delivered this Agreement to the Lender.

In consideration of the premises and to induce the Lender to enter into the
Credit Agreement and to induce the Lender to extend credit thereunder, each
Grantor hereby agrees with the Lender as follows:

SECTION 1. DEFINITIONS.

1.1.            Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement, and the following terms are used herein as defined in the UCC:
Accounts, Certificated Security, Commercial Tort Claims, Deposit Accounts,
Documents, Electronic Chattel Paper, Equipment, Farm Products, Goods, Health
Care Insurance Receivables, Instruments, Inventory, Leases, Letter-of-Credit
Rights, Money, Payment Intangibles, Supporting Obligations, Tangible Chattel
Paper.

1.2.            When used herein the following terms shall have the following
meanings:

Agreement has the meaning set forth in the preamble hereto.

Borrower Obligations means all Obligations of the Borrowers or any of them.

Chattel Paper means all “chattel paper” as such term is defined in
Section 9-102(a)(11) of the UCC and, in any event, including with respect to any
Grantor, all Electronic Chattel Paper and Tangible Chattel Paper.

Collateral means (a) all of the personal property now owned or at any time
hereafter acquired by any Grantor or in which any Grantor now has or at any time
in the future may

 

 

14766401\V-7

 



--------------------------------------------------------------------------------

acquire any right, title or interest, including all of each Grantor’s Accounts,
Chattel Paper, Commercial Tort Claims, Deposit Accounts, Documents, Equipment,
Fixtures, General Intangibles, Health Care Insurance Receivables, Farm Products,
Goods, Instruments, Intellectual Property, Inventory, Investment Property,
Leases, Letter-of-Credit Rights, Money, Supporting Obligations and Identified
Claims, (b) all books and records pertaining to any of the foregoing, (c) all
Proceeds and products of any of the foregoing, and (d) all collateral security
and guaranties given by any Person with respect to any of the foregoing. Where
the context requires, terms relating to the Collateral or any part thereof, when
used in relation to a Grantor, shall refer to such Grantor’s Collateral or the
relevant part thereof.

Copyrights means all copyrights arising under the laws of the United States, any
other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished, including those listed on
Schedule 5, all registrations and recordings thereof, and all applications in
connection therewith, including all registrations, recordings and applications
in the United States Copyright Office, and the right to obtain all renewals of
any of the foregoing.

Copyright Licenses means all written agreements naming any Grantor as licensor
or licensee, including those listed on Schedule 5, granting any right under any
Copyright, including the grant of rights to manufacture, distribute, exploit and
sell materials derived from any Copyright.

Credit Agreement means the Credit Agreement of even date herewith among the
Borrowers and the Lender, as amended, supplemented, restated or otherwise
modified from time to time.

Fixtures means all of the following, whether now owned or hereafter acquired by
a Grantor: plant fixtures; business fixtures; other fixtures and storage
facilities, wherever located; and all additions and accessories thereto and
replacements therefor.

General Intangibles means all “general intangibles” as such term is defined in
Section 9-102(a)(42) of the UCC and, in any event, including with respect to any
Grantor, all Payment Intangibles, all contracts and contract rights, agreements,
instruments and indentures in any form, and portions thereof, to which such
Grantor is a party or under which such Grantor has any right, title or interest
or to which such Grantor or any property of such Grantor is subject, as the same
from time to time may be amended, supplemented or otherwise modified, including,
without limitation, (a) all rights of such Grantor to receive moneys due and to
become due to it thereunder or in connection therewith, (b) all rights of such
Grantor to damages arising thereunder and (c) all rights of such Grantor to
perform and to exercise all remedies thereunder; provided, that the foregoing
limitation shall not affect, limit, restrict or impair the grant by such Grantor
of a security interest pursuant to this Agreement in any Receivable or any money
or other amounts due or to become due under any such Payment Intangible,
contract, agreement, instrument or indenture.

Guarantor Obligations means, collectively, with respect to each Guarantor, all
Obligations of such Guarantor.

 

 

2

14766401\V-7

 



--------------------------------------------------------------------------------

Guarantors means the collective reference to each Borrower with respect to the
Obligations of the other Borrowers and each other Grantor, it being understood
and agreed that no Grantor shall be a Guarantor of any Obligations for which it
is primarily liable.

Identified Claims means the Commercial Tort Claims described on Schedule 7 as
such schedule shall be supplemented from time to time.

Intellectual Property means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including the Copyrights,
the Copyright Licenses, the Patents, the Patent Licenses, the Trademarks and the
Trademark Licenses, and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.

Intercompany Note means any promissory note evidencing loans made by any Grantor
to any other Grantor.

Investment Property means the collective reference to (a) all “investment
property” as such term is defined in Section 9-102(a)(49) of the UCC (other than
the equity interest of any foreign Subsidiary excluded from the definition of
Pledged Equity), (b) all “financial assets” as such term is defined in Section
8-102(a)(9) of the UCC, and (b) whether or not constituting “investment
property” as so defined, all Pledged Notes and all Pledged Equity.

Issuers means the collective reference to each issuer of any Investment
Property.

Paid in Full means (a) the payment in full in cash and performance of all
Secured Obligations, (b) the termination of all Commitments and (c) either (i)
the cancellation and return to the Lender of all Letters of Credit or (ii) the
cash collateralization of all Letters of Credit in accordance with the Credit
Agreement.

Patents means (a) all letters patent of the United States, any other country or
any political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including any of the foregoing referred to in
Schedule 5, (b) all applications for letters patent of the United States or any
other country and all divisions, continuations and continuations-in-part
thereof, including any of the foregoing referred to in Schedule 5, and (c) all
rights to obtain any reissues or extensions of the foregoing.

Patent Licenses means all agreements, whether written or oral, providing for the
grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including any of the
foregoing referred to in Schedule 5.

Pledged Equity means the equity interests listed on Schedule 1, together with
any other equity interests, certificates, options or rights of any nature
whatsoever in respect of the equity interests of any Person that may be issued
or granted to, or held by, any Grantor while this Agreement is in effect;
provided that in no event shall more than 65% of the total outstanding equity
interests of any foreign Subsidiary be required to be pledged hereunder.

Pledged Notes means all promissory notes listed on Schedule 1, all Intercompany
Notes at any time issued to any Grantor and all other promissory notes issued to
or held by any Grantor

 

 

3

14766401\V-7

 



--------------------------------------------------------------------------------

(other than (a) promissory notes issued in connection with extensions of trade
credit by any Grantor in the ordinary course of business and (b) any individual
promissory note which is less than $100,000 in principal amount, up to an
aggregate of $100,000 for all such promissory notes excluded under this clause
(b)).

Proceeds means all “proceeds” as such term is defined in Section 9-102(a)(64) of
the UCC and, in any event, shall include all dividends or other income from the
Investment Property, collections thereon or distributions or payments with
respect thereto.

Receivable means any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including any
Accounts).

Secured Obligations means, collectively, the Borrower Obligations and Guarantor
Obligations.

Securities Act means the Securities Act of 1933, as amended.

Trademarks means (a) all trademarks, trade names, corporate names, company
business names, fictitious business names, trade styles, service marks, logos
and other source or business identifiers, and all goodwill associated therewith,
now existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
including any of the foregoing referred to in Schedule 5, and (b) the right to
obtain all renewals thereof.

Trademark Licenses means, collectively, each agreement, whether written or oral,
providing for the grant by or to any Grantor of any right to use any Trademark,
including any of the foregoing referred to in Schedule 5.

UCC means the Uniform Commercial Code as in effect on the date hereof and from
time to time in the State of Illinois, provided that if by reason of mandatory
provisions of law, the perfection or the effect of perfection or non-perfection
of the security interests in any Collateral or the availability of any remedy
hereunder is governed by the Uniform Commercial Code as in effect on or after
the date hereof in any other jurisdiction, “UCC” means the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions
hereof relating to such perfection or effect of perfection or non-perfection or
availability of such remedy.

SECTION 2. GUARANTY.

2.1.      Guaranty. (a) Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, as a primary obligor and not only a surety,
guaranties to the Lender and its successors, endorsees, transferees and assigns,
the prompt and complete payment and performance by each Borrower when due
(whether at the stated maturity, by acceleration or otherwise) of the Borrower
Obligations.

 

 

4

14766401\V-7

 



--------------------------------------------------------------------------------

(b)       Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guarantied
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).

(c)       Each Guarantor agrees that the Secured Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guaranty contained in this Section 2 or affecting the
rights and remedies of the Lender hereunder.

(d)       The guaranty contained in this Section 2 shall remain in full force
and effect until all of the Secured Obligations shall have been Paid in Full.

(e)       No payment made by any Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Lender from any
Borrower, any of the Guarantors, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Secured Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of any Guarantor hereunder which shall, notwithstanding any
such payment (other than any payment made by such Guarantor in respect of the
Secured Obligations or any payment received or collected from such Guarantor in
respect of the Secured Obligations), remain liable for the Secured Obligations
up to the maximum liability of such Guarantor hereunder until the Secured
Obligations are Paid in Full.

2.2.      Right of Contribution. Each Guarantor hereby agrees that to the extent
that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Lender, and each Guarantor shall remain liable to the
Lender for the full amount guarantied by such Guarantor hereunder.

2.3.            No Subrogation. Notwithstanding any payment made by any
Guarantor hereunder or any set-off or application of funds of any Guarantor by
the Lender, no Guarantor shall be entitled to be subrogated to any of the rights
of the Lender against any Borrower or any other Guarantor or any collateral
security or guaranty or right of offset held by the Lender for the payment of
the Secured Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from any Borrower or any other Guarantor in
respect of payments made by such Guarantor hereunder, until all of the Secured
Obligations are Paid in Full, no Letter of Credit shall be outstanding and the
Commitments are terminated. If any amount shall be paid to any Guarantor on
account of such subrogation rights at any time when all of the Secured
Obligations shall not have been Paid in Full, such amount shall be held by such
Guarantor in trust for the Lender, segregated from other funds of such
Guarantor, and shall, forthwith upon receipt by such Guarantor, be turned over
to the Lender in the exact form received by such Guarantor (duly

 

 

5

14766401\V-7

 



--------------------------------------------------------------------------------

indorsed by such Guarantor to the Lender, if required), to be applied against
the Secured Obligations, whether matured or unmatured, in such order as the
Lender may determine.

2.4.            Amendments, etc. with respect to the Secured Obligations. Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Secured
Obligations made by the Lender may be rescinded by the Lender and any of the
Secured Obligations continued, and the Secured Obligations, or the liability of
any other Person upon or for any part thereof, or any collateral security or
guaranty therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by the Lender, and the Credit
Agreement and the other Loan Documents and any other documents executed and
delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Lender may deem advisable from time to
time. The Lender shall not have any obligation to protect, secure, perfect or
insure any Lien at any time held by it as security for the Secured Obligations
or for the guaranty contained in this Section 2 or any property subject thereto.

The Lender may, from time to time, at its sole discretion and without notice to
any Guarantor, take any or all of the following actions: (a) retain or obtain a
security interest in any property to secure any of the Secured Obligations or
any obligation hereunder, (b) retain or obtain the primary or secondary
obligation of any obligor or obligors, in addition to the undersigned, with
respect to any of the Secured Obligations, (c) extend or renew any of the
Secured Obligations for one or more periods (whether or not longer than the
original period), alter or exchange any of the Secured Obligations, or release
or compromise any obligation of any of the undersigned hereunder or any
obligation of any nature of any other obligor with respect to any of the Secured
Obligations, (d) release any guaranty or right of offset or its security
interest in, or surrender, release or permit any substitution or exchange for,
all or any part of any property securing any of the Secured Obligations or any
obligation hereunder, or extend or renew for one or more periods (whether or not
longer than the original period) or release, compromise, alter or exchange any
obligations of any nature of any obligor with respect to any such property, and
(e) resort to the undersigned (or any of them) for payment of any of the Secured
Obligations when due, whether or not the Lender shall have resorted to any
property securing any of the Secured Obligations or any obligation hereunder or
shall have proceeded against any other of the undersigned or any other obligor
primarily or secondarily obligated with respect to any of the Secured
Obligations.

2.5.            Waivers. Each Guarantor waives any and all notice of the
creation, renewal, extension or accrual of any of the Secured Obligations and
notice of or proof of reliance by the Lender upon the guaranty contained in this
Section 2 or acceptance of the guaranty contained in this Section 2; the Secured
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon the guaranty contained in this Section 2, and all dealings between any
Borrower and any of the Guarantors, on the one hand, and the Lender, on the
other hand, likewise shall be

 

 

6

14766401\V-7

 



--------------------------------------------------------------------------------

conclusively presumed to have been had or consummated in reliance upon the
guaranty contained in this Section 2. Each Guarantor waives (a) diligence,
presentment, protest, demand for payment and notice of default, dishonor or
nonpayment and all other notices whatsoever to or upon any Borrower or any of
the Guarantors with respect to the Secured Obligations, (b) notice of the
existence or creation or non-payment of all or any of the Secured Obligations
and (c) all diligence in collection or protection of or realization upon any
Secured Obligations or any security for or guaranty of any Secured Obligations.

2.6.            Payments. Each Guarantor hereby guaranties that payments
hereunder will be paid to the Lender without set-off or counterclaim in Dollars
at the office of the Lender specified in the Credit Agreement.

SECTION 3. GRANT OF SECURITY INTEREST.

3.1.            Grant. Each Grantor hereby assigns and transfers to the Lender,
and hereby grants to the Lender, for the benefit of the Lender and (to the
extent provided herein) its Affiliates, a continuing security interest in all of
its Collateral, as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Secured Obligations. Notwithstanding the foregoing, the
Collateral shall not include: any Intellectual Property to the extent (and only
to the extent) the granting of a security interest pursuant to this Agreement
would render such Intellectual Property unenforceable or is prohibited by, or
would result in a breach of the terms of, or constitute a default thereunder;
provided that the foregoing exclusion shall not apply if: (A) such prohibition
has been waived or a security interest with respect thereto has been consented
to by the other party thereto or (B) such prohibition would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of Article 9 of
the UCC, as applicable and as then in effect in any relevant jurisdiction, or
pursuant to any other applicable law or principles of equity; provided, further,
immediately upon the ineffectiveness, lapse or termination of any such
provision, Grantors shall be deemed to have granted a security interest in, all
of their right, title and interest in and to such property of Grantors as if
such provisions had never been in effect; and provided, further, the foregoing
exclusion shall in no way be construed so as to limit, impair or otherwise
affect the Lender’s unconditional, continuing security interest in and to all
rights, title and interests of Grantors in or to any payment obligations or
other rights to receive monies due or to become due under any such property.
Grantors hereby represent and warrant to the Lender that the property excluded
from the Collateral pursuant to any of the provisions of this paragraph is not
material to the business, operations or financial condition of Grantors or their
Subsidiaries, taken as a whole. Upon the Lender’s request therefor, each Grantor
shall provide the Lender with a schedule of the Intellectual Property that
contain any such restrictions of the type set forth in this paragraph. Each
Grantor shall give written notice to the Lender prior to entering into any
material license, contract, agreement, Intellectual Property or General
Intangible containing any such restriction on the grant of a security interest
therein. At Lender’s request, each Grantor hereby covenants to use its
commercially reasonable efforts to obtain any such consents or approvals to the
grant of a security interest therein.

 

 

7

14766401\V-7

 



--------------------------------------------------------------------------------

SECTION 4. REPRESENTATIONS AND WARRANTIES.

To induce the Lender to enter into the Credit Agreement and to make its
extensions of credit to the Borrowers thereunder, each Grantor jointly and
severally hereby represents and warrants to the Lender that:

4.1.            Title; No Other Liens. Except for Permitted Liens, the Grantors
own each item of the Collateral free and clear of any and all Liens or claims of
others. No financing statement or other public notice with respect to all or any
part of the Collateral is on file or of record in any public office, except
filings evidencing Permitted Liens and filings for which termination statements
have been delivered to the Lender.

4.2.            Perfected First Priority Liens. The security interests granted
pursuant to this Agreement (a) upon completion of the filings and other actions
specified on Schedule 2 (which, in the case of all filings and other documents
referred to on Schedule 2, have been delivered to the Lender in completed and
duly executed form) will constitute valid perfected security interests in all of
the Collateral in favor of the Lender as collateral security for each Grantor’s
Obligations, enforceable in accordance with the terms hereof against all
creditors of each Grantor and any Persons purporting to purchase any Collateral
from each Grantor and (b) are prior to all other Liens on the Collateral in
existence on the date hereof except for Permitted Liens for which priority is
accorded under applicable law. The filings and other actions specified on
Schedule 2 constitute all of the filings and other actions necessary to perfect
all security interests granted hereunder.

4.3.            Grantor Information. On the date hereof, Schedule 3 sets forth
(a) each Grantor’s jurisdiction of organization, (b) the location of each
Grantor’s chief executive office, (c) each Grantor’s exact legal name as it
appears on its organizational documents and (d) each Grantor’s organizational
identification number (to the extent a Grantor is organized in a jurisdiction
which assigns such numbers) and federal employer identification number.

4.4.            Collateral Locations. On the date hereof, Schedule 4 sets forth
(a) each place of business of each Grantor (including its chief executive
office), (b) all locations where all Inventory and the Equipment owned by each
Grantor is kept, except with respect to Inventory and Equipment with a fair
market value of less than $100,000 (in the aggregate for all Grantors) which may
be located at other locations and (c) whether each such Collateral location and
place of business (including each Grantor’s chief executive office) is owned or
leased (and if leased, specifies the complete name and notice address of each
lessor). No Collateral is located outside the United States or in the possession
of any lessor, bailee, warehouseman or consignee, except as indicated on
Schedule 4.

4.5.            Certain Property. None of the Collateral constitutes, or is the
Proceeds of, (a) Farm Products, (b) Health Care Insurance Receivables or (c)
vessels, aircraft or any other property subject to any certificate of title or
other registration statute of the United States, any State or other
jurisdiction.

 

 

8

14766401\V-7

 



--------------------------------------------------------------------------------

4.6.            Investment Property. (a) The Pledged Equity pledged by each
Grantor hereunder constitute all the issued and outstanding equity interests of
each Issuer owned by such Grantor or, in the case of any foreign Subsidiary, 65%
of all issued and outstanding equity interests of such foreign Subsidiary.

(b)       All of the Pledged Equity has been duly and validly issued and is
fully paid and nonassessable.

(c)       To the knowledge of each Grantor (other than with respect to any
Pledged Notes to which a Grantor is a maker), each of the Pledged Notes
constitutes the legal, valid and binding obligation of the obligor with respect
thereto, enforceable in accordance with its terms (subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing).

(d)       Schedule 1 lists all Investment Property owned by each Grantor. Each
Grantor is the record and beneficial owner of, and has good and marketable title
to, the Investment Property pledged by it hereunder, free of any and all Liens
or options in favor of, or claims of, any other Person, except Permitted Liens.

4.7.            Receivables. (a) No material amount payable to such Grantor
under or in connection with any Receivable is evidenced by any Instrument or
Chattel Paper which has not been delivered to the Lender.

 

(b)

No obligor on any Receivable is a governmental authority.

(c)       The amounts represented by such Grantor to the Lender from time to
time as owing to such Grantor in respect of the Receivables (to the extent such
representations are required by any of the Loan Documents) will at all such
times be accurate.

4.8.            Intellectual Property. (a) Schedule 5 lists all Intellectual
Property owned by such Grantor in its own name on the date hereof.

(b)       On the date hereof, all material Intellectual Property owned by any
Guarantor is valid, subsisting, unexpired and enforceable and has not been
abandoned.

(c)       Except as set forth in Schedule 5, none of the material Intellectual
Property is the subject of any licensing or franchise agreement pursuant to
which such Grantor is the licensor or franchisor.

(d)       Each Grantor owns and possesses or has a license or other right to use
all Intellectual Property as is necessary for the conduct of the businesses of
such Grantor, without any infringement upon rights of others which could
reasonably be expected to have a Material Adverse Effect.

4.9.            Depositary and Other Accounts. All depositary and other accounts
maintained by each Grantor are described on Schedule 6 hereto, which description
includes for each such account the name of the Grantor maintaining such account,
the

 

 

9

14766401\V-7

 



--------------------------------------------------------------------------------

name, address, telephone and fax numbers of the financial institution at which
such account is maintained, the account number and the account officer, if any,
of such account.

SECTION 5. COVENANTS.

Each Grantor covenants and agrees with the Lender that, from and after the date
of this Agreement until the Secured Obligations shall have been Paid in Full:

5.1.            Delivery of Instruments, Certificated Securities and Chattel
Paper. If any amount payable under or in connection with any of the Collateral
in excess of $100,000 (in the aggregate for all Grantors) shall be or become
evidenced by any Instrument, Certificated Security or Chattel Paper, such
Instrument, Certificated Security or Chattel Paper shall be immediately
delivered to the Lender, duly indorsed in a manner reasonably satisfactory to
the Lender, to be held as Collateral pursuant to this Agreement. In the event
that an Unmatured Event of Default or Event of Default shall have occurred and
be continuing, upon the request of the Lender, any Instrument, Certificated
Security or Chattel Paper not theretofore delivered to the Lender and at such
time being held by any Grantor shall be immediately delivered to the Lender,
duly indorsed in a manner reasonably satisfactory to the Lender, to be held as
Collateral pursuant to this Agreement.

5.2.            Maintenance of Perfected Security Interest; Further
Documentation. (a) Such Grantor shall maintain the security interest created by
this Agreement as a perfected security interest having at least the priority
described in Section 4.2 and shall defend such security interest against the
claims and demands of all Persons whomsoever.

(b)       Such Grantor will furnish to the Lender from time to time statements
and schedules further identifying and describing the assets and property of such
Grantor and such other reports in connection therewith as the Lender may
reasonably request, all in reasonable detail.

(c)       At any time and from time to time, upon the written request of the
Lender, and at the sole expense of such Grantor, such Grantor will promptly and
duly execute and deliver, and have recorded, such further instruments and
documents and take such further actions as the Lender may reasonably request for
the purpose of obtaining or preserving the full benefits of this Agreement and
of the rights and powers herein granted, including (i) filing any financing or
continuation statements under the UCC (or other similar laws) in effect in any
jurisdiction with respect to the security interests created hereby and (ii) in
the case of Investment Property and any other relevant Collateral, taking any
actions necessary to enable the Lender to obtain “control” (within the meaning
of the applicable UCC) with respect thereto.

5.3.            Changes in Locations, Name, etc. Such Grantor shall not, except
upon 30 days’ prior written notice to the Lender and delivery to the Lender of
(a) all additional financing statements and other documents reasonably requested
by the Lender as to the validity, perfection and priority of the security
interests provided for

 

 

10

14766401\V-7

 



--------------------------------------------------------------------------------

herein and (b) if applicable, a written supplement to Schedule 4 showing any
additional location at which Inventory or Equipment shall be kept:

(i)        permit any of the Inventory or Equipment to be kept at a location
other than those listed on Schedule 4; provided, that up to $100,000 (in the
aggregate for all Grantors) in fair market value of any such Inventory and
Equipment may be kept at other locations;

(ii)       change its jurisdiction of organization or the location of its chief
executive office from that specified on Schedule 3 or in any subsequent notice
delivered pursuant to this Section 5.3; or

 

(iii)

change its name, identity or corporate structure.

5.4.            Notices. Such Grantor will advise the Lender promptly, in
reasonable detail, of:

 

(a)

any Lien (other than Permitted Liens) on any of the Collateral; and

(b)       the occurrence of any other event which could reasonably be expected
to have a material adverse effect on the aggregate value of the Collateral or on
the Liens created hereby.

5.5.            Investment Property. (a) If such Grantor shall become entitled
to receive or shall receive any certificate, option or rights in respect of the
equity interests of any Issuer, whether in addition to, in substitution of, as a
conversion of, or in exchange for, any of the Pledged Equity, or otherwise in
respect thereof, such Grantor shall accept the same as the agent of the Lender,
hold the same in trust for the Lender and deliver the same forthwith to the
Lender in the exact form received, duly indorsed by such Grantor to the Lender,
if required, together with an undated instrument of transfer covering such
certificate duly executed in blank by such Grantor and with, if the Lender so
requests, signature guarantied, to be held by the Lender, subject to the terms
hereof, as additional Collateral for the Secured Obligations. Upon the
occurrence and during the continuance of an Event of Default, (i) any sums paid
upon or in respect of the Investment Property upon the liquidation or
dissolution of any Issuer shall be paid over to the Lender to be held by it
hereunder as additional Collateral for the Secured Obligations, and (ii) in case
any distribution of capital shall be made on or in respect of the Investment
Property or any property shall be distributed upon or with respect to the
Investment Property pursuant to the recapitalization or reclassification of the
capital of any Issuer or pursuant to the reorganization thereof, the property so
distributed shall, unless otherwise subject to a perfected Lien in favor of the
Lender, be delivered to the Lender to be held by it hereunder as additional
Collateral for the Secured Obligations. Upon the occurrence and during the
continuance of an Event of Default, if any sums of money or property so paid or
distributed in respect of the Investment Property shall be received by such
Grantor, such Grantor shall, until such money or property is paid or delivered
to the Lender, hold such money or property in trust for the Lender, segregated
from other funds of such Grantor, as additional Collateral for the Secured
Obligations.

(b)       Without the prior written consent of the Lender, such Grantor will not
(i) vote to enable, or take any other action to permit, any Issuer to issue any
equity interests of any nature or

 

 

11

14766401\V-7

 



--------------------------------------------------------------------------------

to issue any other securities or interests convertible into or granting the
right to purchase or exchange for any equity interests of any nature of any
Issuer, except, in each case, as permitted by the Credit Agreement and the other
Loan Documents, (ii) sell, assign, transfer, exchange, or otherwise dispose of,
or grant any option with respect to, the Investment Property or Proceeds thereof
(except pursuant to a transaction expressly permitted by the Credit Agreement
and the other Loan Documents) other than, with respect to Investment Property
not constituting Pledged Equity or Pledged Notes, any such action which is not
prohibited by the Credit Agreement, (iii) create, incur or permit to exist any
Lien or option in favor of, or any claim of any Person with respect to, any of
the Investment Property or Proceeds thereof, or any interest therein, except for
Permitted Liens, or (iv) enter into any agreement or undertaking restricting the
right or ability of such Grantor or the Lender to sell, assign or transfer any
of the Investment Property or Proceeds thereof, except, with respect to such
Investment Property, shareholders’ agreements entered into by such Grantor with
respect to Persons in which such Grantor maintains an ownership interest of 50%
or less.

(c)       In the case of each Grantor which is an Issuer, such Issuer agrees
that (i) it will be bound by the terms of this Agreement relating to the
Investment Property issued by it and will comply with such terms insofar as such
terms are applicable to it, (ii) it will notify the Lender promptly in writing
of the occurrence of any of the events described in Section 5.5(a) with respect
to the Investment Property issued by it and (iii) the terms of Sections 6.3(c)
and 6.7 shall apply to such Grantor with respect to all actions that may be
required of it pursuant to Section 6.3(c) or 6.7 regarding the Investment
Property issued by it.

5.6.            Receivables. (a) Other than in the ordinary course of business
consistent with its past practice and in amounts which are not material to such
Grantor, such Grantor will not (i) grant any extension of the time of payment of
any Receivable, (ii) compromise or settle any Receivable for less than the full
amount thereof, (iii) release, wholly or partially, any Person liable for the
payment of any Receivable, (iv) allow any credit or discount whatsoever on any
Receivable or (v) amend, supplement or modify any Receivable in any manner that
could adversely affect the value thereof.

(b)       Such Grantor will deliver to the Lender a copy of each material
demand, notice or document received by it that questions or calls into doubt the
validity or enforceability of more than 5% of the aggregate amount of the then
outstanding Receivables for all Grantors.

5.7.            Intellectual Property. (a) Such Grantor (either itself or
through licensees) will (i) continue to use each Trademark material to its
business in order to maintain such Trademark in full force free from any claim
of abandonment for non-use, (ii) maintain as in the past the quality of products
and services offered under such Trademark, (iii) use such Trademark with the
appropriate notice of registration and all other notices and legends required by
applicable law, (iv) not adopt or use any mark which is confusingly similar or a
colorable imitation of such Trademark unless the Lender shall obtain a perfected
security interest in such mark pursuant to this Agreement, and (v) not (and not
permit any licensee or sublicensee thereof to) do any act or knowingly omit to
do any act whereby such Trademark may become invalidated or impaired in any way.

 

 

12

14766401\V-7

 



--------------------------------------------------------------------------------

(b)       Such Grantor (either itself or through licensees) will not do any act,
or omit to do any act, whereby any Patent material to its business may become
forfeited, abandoned or dedicated to the public.

(c)       Such Grantor (either itself or through licensees) (i) will employ each
Copyright material to its business and (ii) will not (and will not permit any
licensee or sublicensee thereof to) do any act or knowingly omit to do any act
whereby any material portion of such Copyrights may become invalidated or
otherwise impaired. Such Grantor will not (either itself or through licensees)
do any act whereby any material portion of such Copyrights may fall into the
public domain.

(d)       Such Grantor (either itself or through licensees) will not do any act
that knowingly uses any Intellectual Property material to its business to
infringe the intellectual property rights of any other Person.

(e)       Such Grantor will notify the Lender within fifteen (15) days if it
knows, or has reason to know, that any application or registration relating to
any material Intellectual Property may become forfeited, abandoned or dedicated
to the public, or of any adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any court or tribunal in any country) regarding, such Grantor’s
ownership of, or the validity of, any material Intellectual Property or such
Grantor’s right to register the same or to own and maintain the same.

(f)        Whenever such Grantor, either by itself or through any agent,
employee, licensee or designee, shall file an application for the registration
of any Intellectual Property with the United States Patent and Trademark Office,
the United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, such Grantor shall report such
filing to the Lender concurrently with the next delivery of financial statements
of the Borrowers pursuant to Section 10.1 of the Credit Agreement. Upon the
request of the Lender, such Grantor shall execute and deliver, and have
recorded, any and all agreements, instruments, documents, and papers as the
Lender may request to evidence the Lender’s security interest in any Copyright,
Patent or Trademark and the goodwill and general intangibles of such Grantor
relating thereto or represented thereby.

(g)       Such Grantor will take all reasonable and necessary steps to maintain
and pursue each application (and to obtain the relevant registration) and to
maintain each registration of all material Intellectual Property owned by it.

(h)       In the event that any material Intellectual Property is infringed upon
or misappropriated or diluted by a third party, such Grantor shall (i) take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, promptly notify the Lender
after it learns thereof and, to the extent, in its reasonable judgment, such
Grantor determines it appropriate under the circumstances, sue for infringement,
misappropriation or dilution, to seek injunctive relief where appropriate and to
recover any and all damages for such infringement, misappropriation or dilution.

 

 

13

14766401\V-7

 



--------------------------------------------------------------------------------

5.8.            Depositary and Other Deposit Accounts. Each Grantor shall
maintain all of its principal deposit accounts with the Lender. No Grantor shall
open any depositary or other deposit accounts unless such Grantor shall have
given the Lender 10 days’ prior written notice of its intention to open any such
new deposit accounts. The Grantors shall deliver to the Lender a revised version
of Schedule 6 showing any changes thereto within 30 days of any such change.
Each Grantor hereby authorizes the financial institutions at which such Grantor
maintains a deposit account to provide the Lender with such information with
respect to such deposit account as the Lender may from time to time reasonably
request, and each Grantor hereby consents to such information being provided to
the Lender. Each Grantor will, upon the Lender’s request, cause each financial
institution at which such Grantor maintains a depositary or other deposit
account to enter into a bank agency or other similar agreement with the Lender
and such Grantor, in form and substance satisfactory to the Lender, in order to
give the Lender “control” (as defined in the UCC) of such account. Upon Lender’s
request to do so following the occurrence and during the continuance of any
Event of Default, each Grantor shall direct all Account Debtors to make all
payments on the Accounts directly to a bank account maintained with the Lender
(the “Lender Controlled Account”). If any Grantor or any director, officer,
employee, agent of such Grantor, or any other Person acting for or in concert
with such Grantor shall receive any monies, checks, notes, drafts or other
payments relating to or as proceeds of Accounts or other Collateral, such
Grantor and each such Person shall, so long as an Event of Default has occurred
and is continuing, receive all such items in trust for, and as the sole and
exclusive property of, the Lender and, immediately upon receipt thereof, shall
remit the same (or cause the same to be remitted) in kind to the Lender
Controlled Account. The Grantors, jointly and severally, agree to pay all fees,
costs and expenses which the Lender incurs in connection with opening and
maintaining the Lender Controlled Account and depositing for collection by the
Lender any check or other item of payment received by the Lender on account of
the Obligations. All of such fees, costs and expenses shall constitute Secured
Obligations hereunder and shall be payable to the Lender by the Grantors upon
demand. In connection with the foregoing, all checks, drafts, instruments and
other items of payment or proceeds of Collateral shall be endorsed by the
applicable Grantor to the Lender, and, if that endorsement of any such item
shall not be made for any reason, the Lender is hereby irrevocably authorized to
endorse the same on such Grantor’s behalf. For the purpose of this section, each
Grantor irrevocably hereby makes, constitutes and appoints the Lender (and all
Persons designated by the Lender for that purpose) as such Grantor’s true and
lawful attorney and agent-in-fact (a) to endorse such Grantor’s name upon said
items of payment and/or proceeds of Collateral and upon any Chattel Paper,
document, Instrument, invoice or similar document or agreement relating to any
Account of the such Grantor or goods pertaining thereto; (b) to take control in
any manner of any item of payment or proceeds thereof; and (c) to have access to
any lock box or postal box into which any of such Grantor’s mail is deposited,
and open and process all mail addressed to the such Grantor and deposited
therein, in each case during the continuance of any Event of Default. All
amounts received in the Lender Controlled Account shall be deemed received by
the Lender in accordance with Section 7.1 of the Credit Agreement and applied to
Revolving Outstandings. In no event shall any amount be

 

 

14

14766401\V-7

 



--------------------------------------------------------------------------------

applied unless and until such amount shall have been credited in immediately
available funds to the Lender Controlled Account.

 

5.9.

Other Matters.

(a)       Within 30 days after the Closing Date, each of the Grantors shall use
commercially reasonable efforts to cause to be delivered to the Lender a
Collateral Access Agreement with respect to (a) each bailee with which such
Grantor keeps Inventory or other assets as of the Closing Date with a fair
market value in excess of $100,000 and (b) each landlord which leases real
property (and the accompanying facilities) to any of the Grantors as of the
Closing Date. If any Grantor shall cause to be delivered Inventory or other
property in excess of $100,000 in fair market value to any bailee after the
Closing Date, such Grantor shall use commercially reasonable efforts to cause
such bailee to sign a Collateral Access Agreement. If any Grantor shall lease
any real property or facilities and the value of property of such Grantor
located at such leased real property is in excess of $100,000 in fair market
value after the Closing Date, such Grantor shall use commercially reasonable
efforts to cause the landlord in respect of such leased property or facilities
to sign a Collateral Access Agreement.

(b)       Each Grantor authorizes the Lender to, at any time and from time to
time, file financing statements, continuation statements, and amendments
thereto, without the signature of such Grantor thereon, that describe the
Collateral as “all assets” of each Grantor, or words of similar effect, and
which contain any other information required pursuant to the UCC for the
sufficiency of filing office acceptance of any financing statement, continuation
statement, or amendment, and each Grantor agrees to furnish any such information
to the Lender promptly upon request. Any such financing statement, continuation
statement, or amendment may be signed by the Lender on behalf of any Grantor and
may be filed at any time in any jurisdiction as the Lender may reasonably deem
necessary or desirable.

(c)       Each Grantor shall, at any time and from time and to time, take such
steps as the Lender may reasonably request for the Lender (i) to obtain an
acknowledgement, in form and substance reasonably satisfactory to the Lender, of
any bailee having possession of any of the Collateral, stating that the bailee
holds such Collateral for the Lender, (ii) to obtain “control” of any
letter-of-credit rights, or electronic chattel paper (as such terms are defined
by the UCC with corresponding provisions thereof defining what constitutes
“control” for such items of Collateral), with any agreements establishing
control to be in form and substance reasonably satisfactory to the Lender, and
(iii) otherwise to insure the continued perfection and priority of the Lender’s
security interest in any of the Collateral and of the preservation of its rights
therein. If any Grantor shall at any time, acquire a “commercial tort claim” (as
such term is defined in the UCC) in excess of $100,000, such Grantor shall
promptly notify the Lender thereof in writing and supplement Schedule 7, therein
providing a reasonable description and summary thereof, and upon delivery
thereof to the Lender, such Grantor shall be deemed to thereby grant to the
Lender (and such Grantor hereby grants to the Lender) a security interest and
lien in and to such commercial tort claim and all proceeds thereof, all upon the
terms of and governed by this Agreement.

(d)       Without limiting the generality of the foregoing, if any Grantor at
any time holds or acquires an interest in any electronic chattel paper or any
“transferable record”, as that term is defined in Section 201 of the federal
Electronic Signatures in Global and National Commerce

 

 

15

14766401\V-7

 



--------------------------------------------------------------------------------

Act, or in §16 of the Uniform Electronic Transactions Act as in effect in any
relevant jurisdiction, such Grantor shall promptly notify the Lender thereof
and, at the request of the Lender, shall take such action as the Lender may
reasonably request to vest in the Lender “control” under Section 9-105 of the
UCC of such electronic chattel paper or control under Section 201 of the federal
Electronic Signatures in Global and National Commerce Act or, as the case may
be, §16 of the Uniform Electronic Transactions Act, as so in effect in such
jurisdiction, of such transferable record. The Lender agrees with the Grantors
that the Lender will arrange, pursuant to procedures reasonably satisfactory to
the Lender and so long as such procedures will not result in the Lender’s loss
of control, for the Grantors to make alterations to the electronic chattel paper
or transferable record permitted under Section 9-105 of the UCC or, as the case
may be, Section 201 of the federal Electronic Signatures in Global and National
Commerce Act or §16 of the Uniform Electronic Transactions Act for a party in
control to make without loss of control, unless an Event of Default has occurred
and is continuing or would occur after taking into account any action by any
Grantor with respect to such electronic chattel paper or transferable record.

SECTION 6. REMEDIAL PROVISIONS.

6.1.            Certain Matters Relating to Receivables. (a) At any time and
from time to time after the occurrence and during the continuance of an Event of
Default, the Lender shall have the right to make test verifications of the
Receivables in any manner and through any medium that it reasonably considers
advisable, and each Grantor shall furnish all such assistance and information as
the Lender may require in connection with such test verifications. At any time
and from time to time after the occurrence and during the continuance of an
Event of Default, upon the Lender’s request and at the expense of the relevant
Grantor, such Grantor shall cause independent public accountants or others
reasonably satisfactory to the Lender to furnish to the Lender reports showing
reconciliations, agings and test verifications of, and trial balances for, the
Receivables.

(b)       The Lender hereby authorizes each Grantor to collect such Grantor’s
Receivables, and the Lender may curtail or terminate such authority at any time
after the occurrence and during the continuance of an Event of Default. If
required by the Lender at any time after the occurrence and during the
continuance of an Event of Default, any payments of Receivables, when collected
by any Grantor, (i) shall be forthwith (and, in any event, within 2 Business
Days) deposited by such Grantor in the exact form received, duly indorsed by
such Grantor to the Lender if required, in a collateral account maintained under
the sole dominion and control of the Lender, subject to withdrawal by the Lender
only as provided in Section 6.5, and (ii) until so turned over, shall be held by
such Grantor in trust for the Lender, segregated from other funds of such
Grantor. Each such deposit of Proceeds of Receivables shall be accompanied by a
report identifying in reasonable detail the nature and source of the payments
included in the deposit.

(c)       At any time and from time to time after the occurrence and during the
continuance of an Event of Default, at the Lender’s request, each Grantor shall
deliver to the Lender all original and other documents evidencing, and relating
to, the agreements and transactions which gave rise to the Receivables,
including all original orders, invoices and shipping receipts.

 

 

16

14766401\V-7

 



--------------------------------------------------------------------------------

6.2.            Communications with Obligors; Grantors Remain Liable. (a) The
Lender in its own name or in the name of others may at any time after the
occurrence and during the continuance of an Event of Default communicate with
obligors under the Receivables to verify with them to the Lender’s satisfaction
the existence, amount and terms of any Receivables.

(b)       Upon the request of the Lender at any time after the occurrence and
during the continuance of an Event of Default, each Grantor shall notify
obligors on the Receivables that the Receivables have been assigned to the
Lender and that payments in respect thereof shall be made directly to the
Lender.

(c)       Anything herein to the contrary notwithstanding, each Grantor shall
remain liable in respect of each of the Receivables to observe and perform all
the conditions and obligations to be observed and performed by it thereunder,
all in accordance with the terms of any agreement giving rise thereto. The
Lender shall not have any obligation or liability under any Receivable (or any
agreement giving rise thereto) by reason of or arising out of this Agreement or
the receipt by the Lender of any payment relating thereto, nor shall the Lender
be obligated in any manner to perform any of the obligations of any Grantor
under or pursuant to any Receivable (or any agreement giving rise thereto), to
make any payment, to make any inquiry as to the nature or the sufficiency of any
payment received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

(d)       For the purpose of enabling the Lender to exercise rights and remedies
under this Agreement, each Grantor hereby grants to the Lender an irrevocable,
nonexclusive license (exercisable without payment of royalty or other
compensation to such Grantor) to at any time after the occurrence and during the
continuance of an Event of Default, use, license or sublicense any Intellectual
Property now owned or hereafter acquired by such Grantor, and wherever the same
may be located, and including in such license access to all media in which any
of the licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof.

6.3.            Investment Property. (a) Unless an Event of Default shall have
occurred and be continuing and the Lender shall have given notice to the
relevant Grantor of the Lender’s intent to exercise its corresponding rights
pursuant to Section 6.3(b), each Grantor shall be permitted to receive all cash
dividends and distributions paid in respect of the Pledged Equity and all
payments made in respect of the Pledged Notes, to the extent permitted in the
Credit Agreement, and to exercise all voting and other rights with respect to
the Investment Property; provided, that no vote shall be cast or other right
exercised or action taken which could reasonably be expected to impair the
Collateral or which would be inconsistent with or result in any violation of any
provision of the Credit Agreement, this Agreement or any other Loan Document.

(b)       If an Event of Default shall occur and be continuing and the Lender
shall give notice of its intent to exercise such rights to the relevant Grantor
or Grantors, (i) the Lender shall have the right to receive any and all cash
dividends and distributions, payments or other Proceeds paid in respect of the
Investment Property and make application thereof to the Obligations in

 

 

17

14766401\V-7

 



--------------------------------------------------------------------------------

such order as the Lender may determine, and (ii) any or all of the Investment
Property shall be registered in the name of the Lender or its nominee, and the
Lender or its nominee may thereafter exercise (x) all voting and other rights
pertaining to such Investment Property at any meeting of holders of the equity
interests of the relevant Issuer or Issuers or otherwise and (y) any and all
rights of conversion, exchange and subscription and any other rights, privileges
or options pertaining to such Investment Property as if it were the absolute
owner thereof (including the right to exchange at its discretion any and all of
the Investment Property upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or other structure
of any Issuer, or upon the exercise by any Grantor or the Lender of any right,
privilege or option pertaining to such Investment Property, and in connection
therewith, the right to deposit and deliver any and all of the Investment
Property with any committee, depositary, transfer agent, registrar or other
designated agency upon such terms and conditions as the Lender may determine),
all without liability except to account for property actually received by it,
but the Lender shall have no duty to any Grantor to exercise any such right,
privilege or option and shall not be responsible for any failure to do so or
delay in so doing.

(c)       Each Grantor hereby authorizes and instructs each Issuer of any
Investment Property pledged by such Grantor hereunder to (i) comply with any
instruction received by it from the Lender in writing that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying and (ii) unless otherwise expressly permitted
hereby, pay any dividends, distributions or other payments with respect to the
Investment Property directly to the Lender.

6.4.            Proceeds to be Turned Over to Lender. In addition to the rights
of the Lender specified in Section 6.1 with respect to payments of Receivables,
if an Event of Default shall occur and be continuing, all Proceeds received by
any Grantor consisting of cash, checks and other cash equivalent items shall be
held by such Grantor in trust for the Lender, segregated from other funds of
such Grantor, and shall, forthwith upon receipt by such Grantor, be turned over
to the Lender in the exact form received by such Grantor (duly indorsed by such
Grantor to the Lender, if required). All Proceeds received by the Lender
hereunder shall be held by the Lender in a collateral account maintained under
its sole dominion and control. All Proceeds, while held by the Lender in any
collateral account (or by such Grantor in trust for the Lender) established
pursuant hereto, shall continue to be held as collateral security for the
Secured Obligations and shall not constitute payment thereof until applied as
provided in Section 6.5.

6.5.            Application of Proceeds. At such intervals as may be agreed upon
by the Borrowers and the Lender, or, if an Event of Default shall have occurred
and be continuing, at any time at the Lender’s election, the Lender may apply
all or any part of Proceeds from the sale of, or other realization upon, all or
any part of the Collateral in payment of the Secured Obligations in such order
as the Lender shall determine in its discretion. Any part of such funds which
the Lender elects not so to apply and deems not required as collateral security
for the Secured Obligations shall be paid over from time to time by the Lender
to the applicable Grantor or to whomsoever may be lawfully entitled to receive
the same. Any balance of such Proceeds remaining after the Secured Obligations
shall have been Paid in Full shall

 

 

18

14766401\V-7

 



--------------------------------------------------------------------------------

be paid over to the applicable Grantor or to whomsoever may be lawfully entitled
to receive the same.

6.6.            Code and Other Remedies. If an Event of Default shall occur and
be continuing, the Lender may exercise, in addition to all other rights and
remedies granted to it in this Agreement and in any other instrument or
agreement securing, evidencing or relating to the Secured Obligations, all
rights and remedies of a secured party under the UCC or any other applicable
law. Without limiting the generality of the foregoing, the Lender, without
demand of performance or other demand, presentment, protest, advertisement or
notice of any kind (except any notice required by law referred to below) to or
upon any Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give options to
purchase, or otherwise dispose of and deliver the Collateral or any part thereof
(or contract to do any of the foregoing), in one or more parcels at public or
private sale or sales, at any exchange, broker’s board or office of the Lender
or elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery with
assumption of any credit risk. The Lender shall have the right upon any such
public sale or sales, and, to the extent permitted by law, upon any such private
sale or sales, to purchase the whole or any part of the Collateral so sold, free
of any right or equity of redemption in any Grantor, which right or equity is
hereby waived and released. Each Grantor further agrees, at the Lender’s
request, to assemble the Collateral and make it available to the Lender at
places which the Lender shall reasonably select, whether at such Grantor’s
premises or elsewhere. The Lender shall apply the net proceeds of any action
taken by it pursuant to this Section 6.6, after deducting all reasonable costs
and expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any of the Collateral or in any way relating to the
Collateral or the rights of the Lender hereunder, including Attorney Costs to
the payment in whole or in part of the Secured Obligations, in such order as the
Lender may elect, and only after such application and after the payment by the
Lender of any other amount required by any provision of law, need the Lender
account for the surplus, if any, to any Grantor. To the extent permitted by
applicable law, each Grantor waives all claims, damages and demands it may
acquire against the Lender arising out of the exercise by it of any rights
hereunder. If any notice of a proposed sale or other disposition of Collateral
shall be required by law, such notice shall be deemed reasonable and proper if
given at least 10 days before such sale or other disposition.

6.7.            Registration Rights. (a) If the Lender shall determine to
exercise its right to sell any or all of the Pledged Equity pursuant to Section
6.6, and if in the opinion of the Lender it is necessary or advisable to have
the Pledged Equity, or that portion thereof to be sold, registered under the
provisions of the Securities Act, the relevant Grantor will cause the Issuer
thereof to (i) execute and deliver, and cause the directors and officers of such
Issuer to execute and deliver, all such instruments and documents, and do or
cause to be done all such other acts as may be, in the opinion of the Lender,
necessary or advisable to register the Pledged Equity, or that portion thereof
to be sold, under the provisions of the Securities Act, (ii) use its best
efforts to

 

 

19

14766401\V-7

 



--------------------------------------------------------------------------------

cause the registration statement relating thereto to become effective and to
remain effective for a period of one year from the date of the first public
offering of the Pledged Equity, or that portion thereof to be sold, and (iii)
make all amendments thereto and/or to the related prospectus which, in the
opinion of the Lender, are necessary or advisable, all in conformity with the
requirements of the Securities Act and the rules and regulations of the
Securities and Exchange Commission applicable thereto. Each Grantor agrees to
cause such Issuer to comply with the provisions of the securities or “Blue Sky”
laws of any and all jurisdictions which the Lender shall designate and to make
available to its security holders, as soon as practicable, an earnings statement
(which need not be audited) which will satisfy the provisions of Section 11(a)
of the Securities Act.

(b)       Each Grantor recognizes that the Lender may be unable to effect a
public sale of any or all the Pledged Equity, by reason of certain prohibitions
contained in the Securities Act and applicable state securities laws or
otherwise, and may be compelled to resort to one or more private sales thereof
to a restricted group of purchasers which will be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof. Each Grantor acknowledges and
agrees that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner. The Lender shall be under no
obligation to delay a sale of any of the Pledged Equity for the period of time
necessary to permit the Issuer thereof to register such securities or other
interests for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.

(c)       Each Grantor agrees to use its best efforts to do or cause to be done
all such other acts as may be necessary to make such sale or sales of all or any
portion of the Pledged Equity pursuant to this Section 6.7 valid and binding and
in compliance with applicable law. Each Grantor further agrees that a breach of
any of the covenants contained in this Section 6.7 will cause irreparable injury
to the Lender, that the Lender has no adequate remedy at law in respect of such
breach and, as a consequence, that each and every covenant contained in this
Section 6.7 shall be specifically enforceable against such Grantor, and such
Grantor hereby waives and agrees not to assert any defenses against an action
for specific performance of such covenants except for a defense that no Event of
Default has occurred under the Credit Agreement.

6.8.            Waiver; Deficiency. Each Grantor waives and agrees not to assert
any rights or privileges which it may acquire under Section 9-626 of the UCC.
Each Grantor shall remain liable for any deficiency if the proceeds of any sale
or other disposition of the Collateral are insufficient to pay the Secured
Obligations in full and the fees and disbursements of any attorneys employed by
the Lender to collect such deficiency.

SECTION 7. THE LENDER.

7.1.            Lender’s Appointment as Attorney-in-Fact, etc. (a) Each Grantor
hereby irrevocably constitutes and appoints the Lender and any officer or agent
thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Grantor and in the

 

 

20

14766401\V-7

 



--------------------------------------------------------------------------------

name of such Grantor or in its own name, for the purpose of carrying out the
terms of this Agreement, to take any and all appropriate action and to execute
any and all documents and instruments which may be necessary or desirable to
accomplish the purposes of this Agreement, and, without limiting the generality
of the foregoing, each Grantor hereby gives the Lender the power and right, on
behalf of and at the expense of such Grantor, without notice to or assent by
such Grantor, to do any or all of the following:

(i)        in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or with
respect to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Lender for the purpose of collecting any and all such moneys due under any
Receivable or with respect to any other Collateral whenever payable;

(ii)       in the case of any Intellectual Property, execute and deliver, and
have recorded, any and all agreements, instruments, documents and papers as the
Lender may request to evidence the Lender’s security interest in such
Intellectual Property and the goodwill and general intangibles of such Grantor
relating thereto or represented thereby;

(iii)      discharge Liens levied or placed on or threatened against the
Collateral, and effect any repairs or insurance called for by the terms of this
Agreement and pay all or any part of the premiums therefor and the costs
thereof;

(iv)      execute, in connection with any sale provided for in Section 6.6 or
6.7, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and

(v)       (1) direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Lender or as the Lender shall direct; (2) ask or demand for,
collect, and receive payment of and receipt for, any and all moneys, claims and
other amounts due or to become due at any time in respect of or arising out of
any Collateral; (3) sign and indorse any invoices, freight or express bills,
bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications, notices and other documents in connection with any
of the Collateral; (4) commence and prosecute any suits, actions or proceedings
at law or in equity in any court of competent jurisdiction to collect the
Collateral or any portion thereof and to enforce any other right in respect of
any Collateral; (5) defend any suit, action or proceeding brought against such
Grantor with respect to any Collateral; (6) settle, compromise or adjust any
such suit, action or proceeding and, in connection therewith, give such
discharges or releases as the Lender may deem appropriate; (7) assign any
Copyright, Patent or Trademark, throughout the world for such term or terms, on
such conditions, and in such manner, as the Lender shall in its sole discretion
determine; (8) vote any right or interest with respect to any Investment
Property; (9) order good standing certificates and conduct lien searches in
respect of such jurisdictions or offices as the Lender may deem appropriate; and
(10) generally sell, transfer, pledge and make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though the
Lender were the absolute owner thereof for all purposes, and do, at the Lender’s
option and such Grantor’s expense, at any time, or from time to time, all acts
and things which the Lender deems necessary

 

 

21

14766401\V-7

 



--------------------------------------------------------------------------------

to protect, preserve or realize upon the Collateral and the Lender’s security
interests therein and to effect the intent of this Agreement, all as fully and
effectively as such Grantor might do.

Anything in this Section 7.1(a) to the contrary notwithstanding, the Lender
agrees that it will not exercise any rights under the power of attorney provided
for in this Section 7.1(a) unless an Event of Default shall have occurred and be
continuing.

(b)       If any Grantor fails to perform or comply with any of its agreements
contained herein, the Lender, at its option, but without any obligation so to
do, may perform or comply, or otherwise cause performance or compliance, with
such agreement.

(c)       Each Grantor hereby ratifies all that such attorneys shall lawfully do
or cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

7.2.            Duty of Lender. The Lender’s sole duty with respect to the
custody, safekeeping and physical preservation of the Collateral in its
possession shall be to deal with it in the same manner as the Lender deals with
similar property for its own account. Neither the Lender nor any of its
officers, directors, employees or agents shall be liable for any failure to
demand, collect or realize upon any of the Collateral or for any delay in doing
so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of any Grantor or any other Person or to take any
other action whatsoever with regard to the Collateral or any part thereof. The
powers conferred on the Lender hereunder are solely to protect the Lender’s
interests in the Collateral and shall not impose any duty upon the Lender to
exercise any such powers. The Lender shall be accountable only for amounts that
it actually receives as a result of the exercise of such powers, and neither the
Lender nor any of its officers, directors, employees or agents shall be
responsible to any Grantor for any act or failure to act hereunder.

SECTION 8. MISCELLANEOUS.

8.1.            Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 14.1 of the Credit Agreement.

8.2.            Notices. All notices, requests and demands to or upon the Lender
or any Grantor hereunder shall be addressed and effected in the manner provided
for in Section 14.3 of the Credit Agreement and each Grantor hereby appoints the
Borrower Agent as its agent to receive notices hereunder.

8.3.            Indemnification by Grantors. THE GRANTORS, JOINTLY AND
SEVERALLY, HEREBY AGREE TO INDEMNIFY, EXONERATE AND HOLD EACH LENDER PARTY FREE
AND HARMLESS FROM AND AGAINST ANY AND ALL INDEMNIFIED LIABILITIES, INCURRED BY
THE LENDER PARTIES OR ANY OF THEM AS A RESULT OF, OR ARISING OUT OF, OR RELATING
TO (A) ANY TENDER OFFER, MERGER, PURCHASE OF EQUITY INTERESTS, PURCHASE OF
ASSETS (INCLUDING THE RELATED

 

 

22

14766401\V-7

 



--------------------------------------------------------------------------------

TRANSACTIONS) OR OTHER SIMILAR TRANSACTION FINANCED OR PROPOSED TO BE FINANCED
IN WHOLE OR IN PART, DIRECTLY OR INDIRECTLY, WITH THE PROCEEDS OF ANY OF THE
LOANS, (B) THE USE, HANDLING, RELEASE, EMISSION, DISCHARGE, TRANSPORTATION,
STORAGE, TREATMENT OR DISPOSAL OF ANY HAZARDOUS SUBSTANCE AT ANY PROPERTY OWNED
OR LEASED BY ANY GRANTOR, (C) ANY VIOLATION OF ANY ENVIRONMENTAL LAWS WITH
RESPECT TO CONDITIONS AT ANY PROPERTY OWNED OR LEASED BY ANY GRANTOR OR THE
OPERATIONS CONDUCTED THEREON, (D) THE INVESTIGATION, CLEANUP OR REMEDIATION OF
OFFSITE LOCATIONS AT WHICH ANY LOAN PARTY OR THEIR RESPECTIVE PREDECESSORS ARE
ALLEGED TO HAVE DIRECTLY OR INDIRECTLY DISPOSED OF HAZARDOUS SUBSTANCES OR
(E) THE EXECUTION, DELIVERY, PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT BY ANY OF THE LENDER PARTIES, EXCEPT FOR ANY SUCH
INDEMNIFIED LIABILITIES ARISING ON ACCOUNT OF THE APPLICABLE LENDER PARTY’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS DETERMINED BY A FINAL, NONAPPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION. IF AND TO THE EXTENT THAT THE
FOREGOING UNDERTAKING MAY BE UNENFORCEABLE FOR ANY REASON, EACH GRANTOR HEREBY
AGREES TO MAKE THE MAXIMUM CONTRIBUTION TO THE PAYMENT AND SATISFACTION OF EACH
OF THE INDEMNIFIED LIABILITIES WHICH IS PERMISSIBLE UNDER APPLICABLE LAW. ALL
OBLIGATIONS PROVIDED FOR IN THIS SECTION 8.3 SHALL SURVIVE REPAYMENT OF ALL (AND
SHALL BE) SECURED OBLIGATIONS (AND TERMINATION OF ALL COMMITMENTS UNDER THE
CREDIT AGREEMENT), ANY FORECLOSURE UNDER, OR ANY MODIFICATION, RELEASE OR
DISCHARGE OF, ANY OR ALL OF THE COLLATERAL DOCUMENTS AND TERMINATION OF THIS
AGREEMENT.

8.4.            Enforcement Expenses. (a) Each Grantor agrees, on a joint and
several basis, to pay or reimburse on demand the Lender for all reasonable
out-of-pocket costs and expenses (including Attorney Costs) incurred in
collecting against any Guarantor under the guaranty contained in Section 2 or
otherwise enforcing or preserving any rights under this Agreement and the other
Loan Documents.

(b)       Each Grantor agrees to pay, and to save the Lender harmless from, any
and all liabilities with respect to, or resulting from any delay in paying, any
and all stamp, excise, sales or other taxes which may be payable or determined
to be payable with respect to any of the Collateral or in connection with any of
the transactions contemplated by this Agreement.

(c)       The agreements in this Section 8.4 shall survive repayment of all (and
shall be) Secured Obligations (and termination of all commitments under the
Credit Agreement), any foreclosure under, or any modification, release or
discharge of, any or all of the Collateral Documents and termination of this
Agreement.

8.5.            Captions. Section captions used in this Agreement are for
convenience only and shall not affect the construction of this Agreement.

 

 

23

14766401\V-7

 



--------------------------------------------------------------------------------

8.6.            Nature of Remedies. All Secured Obligations of each Grantor and
rights of the Lender expressed herein or in any other Loan Document shall be in
addition to and not in limitation of those provided by applicable law. No
failure to exercise and no delay in exercising, on the part of the Lender, any
right, remedy, power or privilege hereunder, shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.

8.7.            Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts and
each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Agreement. Receipt
by telecopy or electronic transmission of any executed signature page to this
Agreement or any other Loan Document shall constitute effective delivery of such
signature page.

8.8.            Severability. The illegality or unenforceability of any
provision of this Agreement or any instrument or agreement required hereunder
shall not in any way affect or impair the legality or enforceability of the
remaining provisions of this Agreement or any instrument or agreement required
hereunder.

8.9.            Entire Agreement. This Agreement, together with the other Loan
Documents, embodies the entire agreement and understanding among the parties
hereto and supersedes all prior or contemporaneous agreements and understandings
of such Persons, verbal or written, relating to the subject matter hereof and
thereof and any prior arrangements made with respect to the payment by any
Grantor of (or any indemnification for) any fees, costs or expenses payable to
or incurred (or to be incurred) by or on behalf of the Lender.

8.10.          Successors; Assigns. This Agreement shall be binding upon
Grantors, the Lender and their respective successors and assigns, and shall
inure to the benefit of Grantors and the Lender and the successors and assigns
of the Lender. No other Person shall be a direct or indirect legal beneficiary
of, or have any direct or indirect cause of action or claim in connection with,
this Agreement or any of the other Loan Documents. No Grantor may assign or
transfer any of its rights or Obligations under this Agreement without the prior
written consent of the Lender.

8.11.          Governing Law. THIS AGREEMENT SHALL BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES.

8.12.          Forum Selection; Consent to Jurisdiction. ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT SHALL BE
BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE OF ILLINOIS OR IN
THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF

 

 

24

14766401\V-7

 



--------------------------------------------------------------------------------

ILLINOIS; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO
PRECLUDE THE LENDER FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER
JURISDICTION. EACH GRANTOR HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE
JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS AND OF THE UNITED STATES
DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS FOR THE PURPOSE OF ANY SUCH
LITIGATION AS SET FORTH ABOVE. EACH GRANTOR FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE
WITHIN OR WITHOUT THE STATE OF ILLINOIS. EACH GRANTOR HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION
BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH
LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

8.13.          Waiver of Jury Trial. EACH GRANTOR AND THE LENDER HEREBY WAIVES
ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND
ANY RIGHTS UNDER THIS AGREEMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR
AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION
HEREWITH AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A
COURT AND NOT BEFORE A JURY.

8.14.          Set-off. Each Grantor agrees that the Lender has all rights of
set-off and bankers’ lien provided by applicable law, and in addition thereto,
each Grantor agrees that at any time any Event of Default exists, the Lender may
apply to the payment of any Secured Obligations, whether or not then due, any
and all balances, credits, deposits, accounts or moneys of such Grantor then or
thereafter with the Lender.

 

8.15.

Acknowledgements. Each Grantor hereby acknowledges that:

(a)       it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;

(b)       the Lender has no fiduciary relationship with or duty to any Grantor
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Grantors, on the one hand, and the
Lender, on the other hand, in connection herewith or therewith is solely that of
debtor and creditor; and

(c)       no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Grantors and the Lender.

8.16.          Additional Grantors. Each Loan Party that is required to become a
party to this Agreement pursuant to Section 10.10 of the Credit Agreement shall

 

 

25

14766401\V-7

 



--------------------------------------------------------------------------------

become a Grantor for all purposes of this Agreement upon execution and delivery
by such Loan Party of a joinder agreement in the form of Annex I hereto.

8.17.          Releases. (a) At such time as the Secured Obligations have been
Paid in Full, the Collateral shall be released from the Liens created hereby,
and this Agreement and all obligations (other than those expressly stated to
survive such termination) of the Lender and each Grantor hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party, and all rights to the Collateral shall revert to the Grantors. At the
request and sole expense of any Grantor following any such termination, the
Lender shall deliver to the Grantors any Collateral held by the Lender
hereunder, and execute and deliver to the Grantors such documents as the
Grantors shall reasonably request to evidence such termination.

(b)       If any of the Collateral shall be sold, transferred or otherwise
disposed of by any Grantor in a transaction permitted by the Credit Agreement,
then the Lender, at the request and sole expense of such Grantor, shall execute
and deliver to such Grantor all releases or other documents reasonably necessary
or desirable for the release of the Liens created hereby on such Collateral. At
the request and sole expense of the Borrowers, a Guarantor shall be released
from its obligations hereunder in the event that all the equity interests of
such Guarantor shall be sold, transferred or otherwise disposed of in a
transaction permitted by the Credit Agreement; provided that the Borrower Agent
shall have delivered to the Lender, with reasonable notice prior to the date of
the proposed release, a written request for release identifying the relevant
Guarantor and the terms of the sale or other disposition in reasonable detail,
including the price thereof and any expenses in connection therewith, together
with a certification by the Borrower Agent on behalf of the Borrowers stating
that such transaction is in compliance with the Credit Agreement and the other
Loan Documents.

8.18.          Obligations and Liens Absolute and Unconditional. Each Grantor
understands and agrees that the obligations of each Grantor under this Agreement
shall be construed as a continuing, absolute and unconditional without regard to
(a) the validity or enforceability of any Loan Document, any of the Secured
Obligations or any other collateral security therefor or guaranty or right of
offset with respect thereto at any time or from time to time held by the Lender,
(b) any defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by any Grantor
or any other Person against the Lender, or (c) any other circumstance whatsoever
(with or without notice to or knowledge of any Grantor) which constitutes, or
might be construed to constitute, an equitable or legal discharge of any Grantor
for the Secured Obligations, in bankruptcy or in any other instance. When making
any demand hereunder or otherwise pursuing its rights and remedies hereunder
against any Grantor, the Lender may, but shall be under no obligation to, make a
similar demand on or otherwise pursue such rights and remedies as it may have
against any other Grantor or any other Person or against any collateral security
or guaranty for the Secured Obligations or any right of offset with respect
thereto, and any failure by the Lender to make any such demand, to pursue such
other rights or remedies or to collect any payments from any other Grantor or
any other Person or to realize upon any such collateral security or guaranty or
to exercise any such right of offset, or any release of any other Grantor or any
other Person or any such collateral security, guaranty or right of offset, shall
not relieve any

 

 

26

14766401\V-7

 



--------------------------------------------------------------------------------

Grantor of any obligation or liability hereunder, and shall not impair or affect
the rights and remedies, whether express, implied or available as a matter of
law, of the Lender against any Grantor. For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.

8.19.          Reinstatement. This Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
Grantor or any Issuer for liquidation or reorganization, should Grantor or any
Issuer become insolvent or make an assignment for the benefit of creditors or
should a receiver or trustee be appointed for all or any significant part of
Grantor’s or and Issuer’s assets, and shall continue to be effective or be
reinstated, as the case may be, if at any time payment and performance of the
Secured Obligations, or any part thereof, is, pursuant to applicable law,
rescinded or reduced in amount, or must otherwise be restored or returned by any
obligee of the Secured Obligations, whether as a “voidable preference”,
“fraudulent conveyance”, or otherwise, all as though such payment or performance
had not been made. In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Secured Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

[signature pages follow]

 

27

14766401\V-7

 



--------------------------------------------------------------------------------

Each of the undersigned has caused this Guaranty and Security Agreement to be
duly executed and delivered as of the date first above written.

WESTELL TECHNOLOGIES, INC., as a Borrower and Borrower Representative

 

 

By: /s/ Amy T. Forster

Name:  Amy T. Forster

Title: Senior Vice President and Treasurer

 

 

WESTELL, INC., as a Borrower

 

 

By:  /s/ Amy T. Forster

Name:  Amy T. Forster

Title: Senior Vice President and Treasurer

 

 

TELTREND LLC, as a Borrower

 

 

By: /s/ Amy T. Forster

Name: Amy T. Forster

Title: Senior Vice President and Treasurer

 

 

CONFERENCE PLUS, INC., as a Borrower

 

 

By: /s/ Amy T. Forster

Name: Amy T. Forster

Title: Senior Vice President and Treasurer

 

Guaranty and Collateral Agreement Signature Page

 



--------------------------------------------------------------------------------

THE PRIVATEBANK AND TRUST COMPANY

 

 

By: /s/ William Robertson

Name: William Robertson

Title: Managing Director/Senior Vice President

 

Guaranty and Collateral Agreement Signature Page



--------------------------------------------------------------------------------

SCHEDULE 1

INVESTMENT PROPERTY

A.

PLEDGED EQUITY

Grantor (owner of Record of such Pledged Equity)

Issuer

Pledged Equity Description

Percentage of Issuer

Certificate (Indicate No.)

Westell Technologies, Inc.

Westell, Inc.

Common Stock

100%

1

Westell Technologies, Inc.

Conference Plus, Inc.

Common Stock

100% of Class A and B common stock

CB-1;

CA-8, CA-9, CA-15

Westell, Inc.

Teltrend LLC

membership interests

100%

N/A

Westell, Inc.

NoranTel, Inc.

Class A Common Stock

100%

A-1

 

B.

PLEDGED NOTES

Grantor (owner of Record of such Pledged Notes)

Issuer

Pledged Notes Description

Subordinated Intercompany Note

Westell Technologies, Inc., Westell, Inc., Conference Plus, Inc. and Teltrend,
Inc.

Subordinated Intercompany Note

Westell, Inc.

NoranTel, Inc.

Promissory Note

 

C.

OTHER INVESTMENT PROPERTY

Grantor

Investment Property Description

Westell Technologies, Inc.

Money Market Investments

 

 

 

14766401\V-7

 



--------------------------------------------------------------------------------

SCHEDULE 2

FILINGS AND PERFECTION

 

GRANTOR

FILING REQUIREMENT

OR OTHER ACTION

FILING OFFICE

Westell Technologies, Inc.

UCC-1

Delaware Secretary of State

Westell, Inc.

UCC-1

Illinois Secretary of State

Teltrend LLC

UCC-1

Delaware Secretary of State

Conference Plus, Inc.

UCC-1

Delaware Secretary of State

 

 

 

14766401\V-7

 



--------------------------------------------------------------------------------

SCHEDULE 3

GRANTOR INFORMATION

 

GRANTOR

(exact legal name)

STATE OF ORGANIZATION

FEDERAL EMPLOYER IDENTIFICATION NUMBER

ORG.
ID #

CHIEF EXECUTIVE OFFICE

Westell Technologies, Inc.

Delaware

36-3154957

0901850

750 North Commons Drive, Aurora, IL 60504

Westell, Inc.

Illinois

36-3093461

5220-980-3

750 North Commons Drive, Aurora, IL 60504

Teltrend LLC

Delaware

13-3476859

3505344

750 North Commons Drive, Aurora, IL 60504

Conference Plus, Inc.

Delaware

36-3618957

2176858

1051 Woodfield Road, Schaumburg, IL 60173

 

 

 

14766401\V-7

 



--------------------------------------------------------------------------------

SCHEDULE 4

A.    COLLATERAL LOCATIONS

 

GRANTOR

COLLATERAL

COLLATERAL

LOCATION

OR PLACE OF BUSINESS (INCLUDING CHIEF EXECUTIVE OFFICE)

OWNER/LESSOR

(IF LEASED)

Westell Technologies, Inc.

Inventory, Equipment, Books and Records, and other tangible and intangible
personal property.

750 North Commons Drive, Aurora, IL 60504

WTI(IL) QRS 12-36, Inc.

c/o W.P. Carey & Co. LLC

50 Rockefeller Plaza

Second Floor

New York, NY 10020

Westell, Inc.

Inventory, Equipment, Books and Records, and other tangible and intangible
personal property.

750 North Commons Drive, Aurora, IL 60504

WTI(IL) QRS 12-36, Inc.

c/o W.P. Carey & Co. LLC

50 Rockefeller Plaza

Second Floor

New York, NY 10020

Teltrend LLC

Inventory, Equipment, Books and Records, and other tangible and intangible
personal property.

750 North Commons Drive, Aurora, IL 60504

WTI(IL) QRS 12-36, Inc.

c/o W.P. Carey & Co. LLC

50 Rockefeller Plaza

Second Floor

New York, NY 10020

Conference Plus, Inc.

Inventory, Equipment, Books and Records, and other tangible and intangible
personal property.

1051 Woodfield Road, Schaumburg, IL 60173

Four Columns, Ltd.

1325 N. Sandburg Terrace

Chicago, IL 60610-2011

 

B.    COLLATERAL IN POSSESSION OF LESSOR,

BAILEE, CONSIGNEE OR WAREHOUSEMAN

 

GRANTOR

COLLATERAL

LESSOR/BAILEE/CONSIGNEE/WAREHOUSEMAN

 

 

 

14766401\V-7

 



--------------------------------------------------------------------------------

 

Westell, Inc.

1000 east 116th Street

Carmel, IN 46032

Inventory on Consignment

Telamon Technologies Corp

Westell, Inc.

Hsinchu Science Based Industry Park

5F-1, 5 Hsin-an Road

Hsinchu, Republic of China

Inventory at Vendor

FoxConn

Westell, Inc.

31 UBI Road 1 Aztech Building

Singapore 408694

Inventory at Vendor

Aztech Systems LTD

Westell, Inc.

1251 Nagel Road

Batavia, Il 60510

Inventory at Vendor

Enginuity Communication

Westell, Inc.

700 W Mineral Ave

Littleton, CO 80120

Inventory on Consignment

Qwest Corp.

Conference Plus, Inc.

711 N. Edgewood

Wood Dale, IL 60191

Equipment

SunGard

Conference Plus, Inc.

1000 Commerce

Oak Brook, IL

Equipment

AT&T

 

 

 

14766401\V-7

 



--------------------------------------------------------------------------------

SCHEDULE 5

INTELLECTUAL PROPERTY

Westell Technologies, Inc.

 

09/739716

18-Dec-2000

Country: United States of America                                          
              721872215-May-2007

Title:System and Method for Providing Call Management Services in a Virtual
Private Network Using Voice or Video Over Internet Protocol

.

 

09/636192

10-Aug-2000

 

Country:

United States of America

6718030

 

06-Apr-2004

 

Title:

Virtual Private Network System And Method Using Voice Over Internet Protocol

 

 

10/225947

22-Aug-2002

Country: United States of America                                          
              730500604-Dec-2007

 

Title:

System for Allowing A Single Device To Share Multiple Transmission Lines

 

10/103478                                    21-Mar-2002

 

Country:

United States of America

PD02-01

7406117

 

29-Jul-2008

 

Title:

XDSL Multi-Hybrid Modem with Power Spectral Density Shaping

 

 

ORD

10/097966

 

14-Mar-2002

 

Country:

United States of America

7076030

 

11-Jul-2006

 

Title:

Method and System for Testing XDSL Wiring

 

 

ORD

10/106271

 

25-Mar-2002

 

Country:

United States of America

7301894

 

27-Nov-2007

 

Title:

Method for Providing Fault Tolerance in an XDSL System

 

 

ORD

0404430.1

 

27-Feb-2004

 

Country:

United Kingdom

2399710

 

22-Mar-2006

 

Title:

Method for Maintaining Quality of Service for Telephone Calls Routed Between
Circuit Switched Networks

 

ORD

09/750406

 

28-Dec-2000

 

Country:

United States of America

7106854

 

12-Sep-2006

 

Title:

XDSL System Having Selectable Hybrid Circuitry

.

 

CIP

10/647817

25-Aug-2003

 

 

14766401\V-7

 



--------------------------------------------------------------------------------

 

Country:

United States of America

7145943

 

05-Dec-2006

 

Title:

XDSL System with Improved Impedance Circuitry

.

 

ORD

09/038938

12-Mar-1998

 

Country:

United States of America

6115466

 

05-Sep-2000

 

Title:

Subscriber Line System Having a Dual-Mode Filter for Voice Communications Over a
Telephone Line

 

CIP

09/083162

22-May-1998

 

Country:

United States of America

6144735

 

07-Nov-2000

 

Title:

Filters for a Digital Subscriber Line System for Voice Communication Over a
Telephone Line

 

 

CIP

09/307871

10-May-1999

 

Country:

United States of America

6181775

 

30-Jan-2001

 

Title:

Dual Test Mode Network Interface Unit for Remote Testing of Transmission Line
and Customer Equipment

 

 

ORD

09/384441

27-Aug-1999

 

Country:

United States of America

6137880

 

24-Oct-2000

 

Title:

Passive Splitter Filter for Digital Subscriber Line Voice Communication for
Complex Impedance Terminations

 

 

CIP

09/433011

03-Nov-1999

 

Country:

United States of America

6278769

 

21-Aug-2001

 

Title:

Signaling Method for Invoking a Test Mode in a Network Interface Unit

 

 

PCT

10/181045

12-Jul-2002

 

Country:

United States of America

7092375

 

15-Aug-2006

 

Title:

Modem Having Flexible Architecture for Connecting to Multiple Channel Interfaces

 

ORD

09/199562

 

25-Nov-1998

 

Country:

United States of America

6212258

 

03-Apr-2001

 

Title:

Device for Remotely Testing a Twisted Pair Transmission Line

 

 

ORD

11/453661

 

15-Jun-2006

 

Country:

United States of America

7360137

 

15-Apr-2008

 

Title:

Flash Programmer for Programming NAND Flash and NOR/NAND Combined Flash

 

 

ORD

08/929019

 

 

14766401\V-7

 



--------------------------------------------------------------------------------

 

15-Sep-1997

 

Country:

United States of America

6959084

 

25-Oct-2005

 

Title:

Network Interface Unit Shelf Assembly With Multi-Positionable Customer Interface
Module

 

DES

29/165196

 

07-Aug-2002

 

Country:

United States of America

D487261

 

02-Mar-2004

 

Title:

Ornamental Design For Network Interface Unit

 

 

ORD

07/841729

 

26-Feb-1992

 

Country:

United States of America

5224149

 

29-Jun-1993

 

Title:

Testing System for Digital Transmission Lines

 

ORD

07/943859

 

11-Sep-1992

 

Country:

United States of America

5680405

 

21-Oct-1997

 

Title:

Method And System For Communicating The Status Of A Digital Transmission Line
Element During Loopback.

 

 

CON

08/951121

 

16-Oct-1997

 

Country:

United States of America

5889785

 

30-Mar-1999

 

Title:

Method And System For Communicating The Status Of A Digital Transmission Line
Element During Loopback.

 

 

CON

09/229532

 

13-Jan-1999

 

Country:

United States of America

6151691

 

21-Nov-2000

 

Title:

Method And System For Communicating The Status Of A Digital Transmission Line
Element During Loopback.

 

 

CON

09/652881

 

31-Aug-2000

 

Country:

United States of America

6453432

 

17-Sep-2002

 

Title:

Method And System For Communicating The Status Of A Digital Transmission Line
Element During Loopback.

.

 

ORD

08/680833

 

16-Jul-1996

 

Country:

United States of America

5862200

 

19-Jan-1999

 

Title:

Ground Fault Detector For T1 Span Equipment

 

 

CON

09/357612

 

20-Jul-1999

 

Country:

United States of America

6477250

 

05-Nov-2002

 

 

14766401\V-7

 



--------------------------------------------------------------------------------

 

Title:

Adjustable Hybrid Having Dial Tone Alignment Configuration

 

CPA

08/711680

04-Sep-1996

 

Country:

United States of America

6111949

 

29-Aug-2000

 

Title:

Method Of Rapid Automatic Hybrid Balancing

 

ORD Country: United States of America 6118763 29-May-1998

Signal Processing Unit for NETWORK INTERFACE UNIT 13-Feb-2001

PENDING PATENT APPLICATIONS-WESTELL TECHNOLOGIES, INC

 

CON

Published

11/498409

 

03-Aug-2006

 

Country:

United States of America

 

Title:

System and Method For Providing Call Management Services In A Virtual Private
Network Using Voice or Video Over

Internet Protocol

 

App. Inventor(s):

Turner, George W.; Noll, William J.; Harrington, Paul V.; Higgins, Rodger D.

ORD

Published

11/241465

30-Sep-2005

 

Country:

United States of America

 

Title:

In-Home Voice-Over-Internet-Protocol Telephony Distribution

 

App. Inventor(s):

Pitsoulakis, George; Simanonis, Christopher; Ziermann, Mark S.; Beegle, Mark
Joseph

 

ORD

Published

11/516307

 

06-Sep-2006

 

Country:

United States of America

 

Title:

System and Method for Optical Network Demarcation

 

App. Inventor(s):

Simanonis, Christopher; Wynard, Daniel

 

ORD

Pending

MX/a/2007/005252

02-May-2007

 

Country:

Mexico

 

Title:

Programming Method for Write Buffer and Double Word Flash Programming

 

App. Inventor(s):

Amidon, Greg; Addemir, Samil Asim

 

06-291-B1

ORD

Published

200710102424.9

 

08-May-2007

 

Country:

China (People's Republic)

 

Title:

Flash Programmer For Programming NAND Flash And NOR/NAND Combined Flash

 

App. Inventor(s):

Amidon, Greg; Addemir, Samil Asim; Topham, Greg

 

06-291-B2

ORD

Pending

MX/a/2007/005250

 

02-May-2007

 

Country:

Mexico

 

Title:

Flash Programmer For Programming NAND Flash And NOR/NAND Combined Flash

 

App. Inventor(s):

Amidon, Greg; Addemir, Samil Asim; Topham, Greg

 

06-291-C1

ORD

Published

200710102996.7

 

08-May-2007

 

Country:

China (People's Republic)

 

Title:

Parallel Programming Of Flash Memory During In-Circuit Test

 

App. Inventor(s):

Amidon, Greg; Addemir, Samil Asim; Topham, Greg

 

06-291-C2

ORD

Pending

MX/a/2007/005251

 

 

14766401\V-7

 



--------------------------------------------------------------------------------

 

02-May-2007

 

Country:

Mexico

 

Title:

Parallel Programming Of Flash Memory During In-Circuit Test

 

App. Inventor(s):

Amidon, Greg; Addemir, Samil Asim; Topham, Greg

 

06-973-A

ORD

Published

11/857282

 

18-Sep-2007

 

Country:

United States of America

 

Title:

Active Cooling of Outdoor Enclosure Under Solar Loading

App. Inventor(s):Duquette, Ed; Patel, Minesh; Walker, Tony; Wynard, Daniel;
Cors, Craig; Lantz, Greg

 

07-197-A

ORD

Published

11/936529

 

07-Nov-2007

 

Country:

United States of America

 

Title:

Apparatus And Method For Optimizing Use Of A Modem Jack

 

App. Inventor(s):

Simanonis, Christopher

 

07-525-A

ORD

Pending

12/125540

 

22-May-2008

not published

 

Country:

United States of America

 

Title:

---------------------

 

App. Inventor(s):

----------------------

 

28-Nov-2006 ORD

Country: United States of America Published US-2008-0125100-A1 29-May-2008

Mobile Device for Outbound Personality Portability

26-Sep-2007 ORD Pending not published 11/862,042

Country: United States of America

Title:-------------------------------

Trademarks:

Country

Trademark

Serial No.

Filing Date

Registration No.

 

Registration Date

United States

ENVOY SERVICE MANAGEMENT SYSTEM

76/607,227

 

August 12, 2004

2,980,692

August 2, 2005

United States

WESTELL SHADE

77/21846

June 28, 2007

 

3,421,821

May 6, 2008

United States

LITELINE

76/631,730

 

February 22, 2005

3,052,931

January 31, 2006

United States

PROLINE

76/631,988

 

February 23, 2005

3,057,024

February 7, 2006

United States

SMARTLINK

75/240,503

 

February 12, 1997

2,606,249

August 13, 2002

 

 

 

14766401\V-7

 



--------------------------------------------------------------------------------

 

United States

VIRTUAL EDGE

77/228150

July 12, 2007

 

3,425,790

May 13, 2008

United States

ULTRALINE

76/556,681

 

November 3, 2003

3,002,376

September 27, 2005

United States

VERSALINK

76/607,226

 

August 12, 2004

3,252,144

June 12, 2007

United States

W (STYLIZED)

76/185,198

 

December 22, 2000

2,573,273

May 28, 2002

United States

W (STYLIZED)

75/119,518

 

June 4, 1996

2,199,214

October 27, 1998

European Community

W (STYLIZED)

000181651

 

April 1, 1996

181651

February 1, 1999

United States

W WESTELL (STYLIZED)

76/185,274

 

December 22, 2000

2,597,390

July 23, 2002

United States

WESTELL

76/185,273

 

December 22, 2000

2,597,389

July 23, 2002

United States

WESTELL

75/119,519

 

June 4, 1996

2,165,080

June 16, 1998

European Community

WESTELL

000181289

 

April 1, 1996

181289

November 16, 1998

United States

POWERSPAN

76/576,391 February 17,2004 34 27261 May 13, 2008

United States

WIRESPEED

75/617,451 January 8, 2005 2929058 March 1, 2005

PENDING APPLICATIONS:

NETWORKED HOMELIFE 77/510,576 Filed June 28, 2008

ULTRAVOICE 77/654,457 Filed November 7, 2008

OSPLANT SYSTEMS 77/609,681 Filed January 22, 2008

Material Unregistered Trademarks:

TRILINK

Copyrights:

None.

 

 

14766401\V-7

 



--------------------------------------------------------------------------------

Material Intellectual Property Licenses:

Licensee

Licensor

Description

Effective Date

Westell Technologies, Inc.

Jungo

UltraLine Series 3

August, 2008

Westell Technologies, Inc.

Radvision

Software for Trilink technology

February 27, 2004

Westell Technologies, Inc.

ADA (now Actura)

OSPlant product

October 28, 1998

Westell Technologies, Inc.

FinePoint

OSPlant product

December 23, 2002

Westell Technologies, Inc.

WindRiver

Wstl product

July 24, 2003

 

Conference Plus, Inc.

Patents:

None.

Trademarks:

Country

Trademark

Serial No.

Filing Date

Registration No.

 

Registration Date

United States

CONFERENCE PLUS

75/943,995

March 14, 2000

2,616,418

 

September 10, 2002

United States

CONFERENCEANYTIME

76/558,511

November 13, 2003

2,963,673

 

June 28, 2005

United States

CONFERENCEPASSCODE

76/558,513

 

November 13, 2003

2,963,674

June 28, 2005

United States

CPI CONFERENCE PLUS, INC. (AND DESIGN)

74/107,344

 

October 19, 1990

1,703,753

July 28, 1992

United States

ENHANCEMENTSPLUS

76/558,514

 

November 13, 2003

2,963,675

June 28, 2005

United States

VIEWPLUS

76/558,517

November 13, 2003

3360135

12/25/2007

United States

WEBPLUS

76/558,515

 

November 13, 2003

2,920,511

January 25, 2005

 

Material Unregistered Trademarks:

Pending applications: SHAREPORTAL

Copyrights:

 

 

14766401\V-7

 



--------------------------------------------------------------------------------

None.

Material Intellectual Property Licenses:

None.

Westell, Inc.

Patents:

Country

Patent

Appln. No.

Filing Date

Patent No.

 

Issue Date

United States

Router-based domain name system proxy agent using address translation

09/310,188

 

May 12, 1999

6,480,508

November 12, 2002

United States

Multi-variate system having an intelligent telecommunications interface with
automatic adaptive delay distortion equalization (and related method)

08/413,421

March 30, 1995

5,555,285

September 10, 1996

 

Trademarks:

Country

Trademark

Serial No.

Filing Date

Registration No.

 

Registration Date

United States

200 MECHANICS (STYLIZED)

74/470,915

 

December 17, 1993

1,991,591

August 6, 1996

United States

ASTS

75/697,390

 

May 4, 1999

2,582,781

June 18, 2002

United States

CELLPAK

75/041,456

 

January 11, 1996

2,847,581

June 1, 2004

United States

TELTREND

74/132,896

 

January 23, 1991

1,666,561

December 3, 1991

 

Material Unregistered Trademarks:

None.

 

 

14766401\V-7

 



--------------------------------------------------------------------------------

Copyright Registrations:

Country

Copyright

Registration No.

 

Registration Date

United

States

Westell Software Algorithms for Signal to Guard Detection

93-634

June 29, 1993

United States

Westell Supplier Audit

TX-3-508-858

March 8, 1993

United States

Westell Supplier Survey

TX-3-514-817

January 11, 1993

 

Material Unregistered Copyrights:

None.

Material Intellectual Property Licenses:

None.

Teltrend LLC

Patents:

Country

Patent

Appln. No.

Filing Date

Patent No.

 

Issue Date

United States

High density telephone network interface unit

08/833,860

April 10, 1997

5,907,614

May 25, 1999

United States

High density telephone network interface unit

08/649,303

May 17, 1996

5,631,956

May 20, 1997

United States

Floating digital loop carrier telephone interface

08/255,176

June 7, 1994

5,566,239

October 15, 1996

United States

Noise-tolerant address transmission system for digital telecommunication network

08/193,946

February 9, 1994

5,437,023

July 25, 1995

United States

Remote terminal channel unit for telephone transmission lines

08/282,426

July 28, 1994

5,422,950

June 6, 1995

United States

Trans-hybrid loss compensator for on hook transmission

08/056,413

May 3, 1993

5,357,569

October 18, 1994

 

Trademarks:

None.

Copyrights:

 

 

14766401\V-7

 



--------------------------------------------------------------------------------

None.

Material Intellectual Property Licenses:

None.

 

 

14766401\V-7

 



--------------------------------------------------------------------------------

SCHEDULE 6

DEPOSITARY AND OTHER DEPOSIT ACCOUNTS

 

GRANTOR

FINANCIAL INSTITUTION

ACCOUNT NUMBER

Westell Technologies, Inc.

Bank of America

5800334111

Teltrend LLC

Bank of America

5590001482

Westell, Inc.

Bank of America

5590041447

Conference Plus, Inc.

Bank of America

5800077975

Conference Plus, Inc.

Bank of America

5590041462

Conference Plus, Inc.

Bank of America

5800503103

Conference Plus, Inc.

ABN AMRO Canadian Account

460131883541

Westell, Inc.

Bank of America

2238361113BCS

Conference Plus, Inc.

Bank of America

2238716713BMZ

 

 

 

14766401\V-7

 



--------------------------------------------------------------------------------

SCHEDULE 7

COMMERCIAL TORT CLAIMS

None.

 

 

 

14766401\V-7

 



--------------------------------------------------------------------------------

ANNEX I

FORM OF JOINDER TO GUARANTY AND SECURITY AGREEMENT

This JOINDER AGREEMENT (this “Agreement”) dated as of ____________ is executed
by the undersigned for the benefit of The PrivateBank and Trust Company (the
“Lender”) in connection with that certain Guaranty and Security Agreement dated
as of March 5, 2009 among the Grantors party thereto and the Lender (as amended,
restated, supplemented or modified from time to time, the “Guaranty and Security
Agreement”). Capitalized terms not otherwise defined herein are being used
herein as defined in the Guaranty and Security Agreement.

Each Person signatory hereto is required to execute this Agreement pursuant to
Section 8.16 of the Guaranty and Security Agreement.

In consideration of the premises and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each signatory hereby
agrees as follows:

1.         Each such Person assumes all the obligations of a Grantor and a
Guarantor under the Guaranty and Security Agreement and agrees that such person
or entity is a Grantor and a Guarantor and bound as a Grantor and a Guarantor
under the terms of the Guaranty and Security Agreement, as if it had been an
original signatory to such agreement. In furtherance of the foregoing, such
Person hereby assigns, pledges and grants to the Lender a security interest in
all of its right, title and interest in and to the Collateral owned thereby to
secure the Secured Obligations.

2.         Schedules 1, 2, 3, 4, 5, 6, 7 and 8 of the Guaranty and Security
Agreement are hereby amended to add the information relating to each such Person
set out on Schedules 1, 2, 3, 4, 5, 6, 7 and 8 respectively, hereof. Each such
Person hereby makes to the Lender the representations and warranties set forth
in the Guaranty and Security Agreement applicable to such Person and the
applicable Collateral and confirms that such representations and warranties are
true and correct after giving effect to such amendment to such Schedules.

3.         In furtherance of its obligations under Section 5.2 of the Guaranty
and Security Agreement, each such Person agrees to deliver to the Lender
appropriately complete UCC financing statements naming such person or entity as
debtor and the Lender as secured party, and describing its Collateral and such
other documentation as the Lender (or its successors or assigns) may require to
evidence, protect and perfect the Liens created by the Guaranty and Security
Agreement, as modified hereby. Each such Person acknowledges the authorizations
given to the Lender under the Section 5.10(b) of the Guaranty and Security
Agreement and otherwise.

4.         Each such Person’s address for notices under the Guaranty and
Security Agreement shall be the address of the Borrower Agent set forth in the
Credit Agreement and each such Person hereby appoints the Borrower Agent as its
agent to receive notices hereunder.

5.         This Agreement shall be deemed to be part of, and a modification to,
the Guaranty and Security Agreement and shall be governed by all the terms and
provisions of the Guaranty and Security Agreement, with respect to the
modifications intended to be made to such agreement, which terms are
incorporated herein by reference, are ratified and confirmed and shall continue
in full force and effect as valid and binding agreements of each such person or
entity enforceable against such person or entity. Each such Person hereby waives
notice of the Lender’s acceptance of this Agreement. Each such Person will
deliver an executed original of this Agreement to the Lender.

[add signature block for each new Grantor]

 

 

 

14766401\V-7

 



 